Citation Nr: 1507338	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant has demonstrated entitlement to recognition as the surviving spouse of the Veteran for dependency and indemnity compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran had active service from April 1946 to August 1966.  The Veteran died in August 1999.  The appellant is seeking recognition as the surviving spouse of the Veteran for DIC purposes. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  The appeal was later transferred to the RO in Waco, Texas. 

The current appeal stems from a February 2007 claim.  The Board is aware that the appellant had made prior applications for DIC benefits, and these applications were denied.  The application was last denied, prior to the current application on appeal, in June 2005.  In a June 2005 letter, the appellant was informed that she could not be recognized as the surviving spouse and was provided her rights to appeal.  She did not appeal and this decision became final.  See 38 C.F.R. §38 U .S.C.A. § 7105.  In the present case, the appellant's main contention, in essence, is that a recent change in VA regulations should apply to this appeal -- 38 C.F.R. § 3.55(a)(10).  As noted in the October 2009 Board decision, the Board recognizes the liberalizing change in the applicable legislation, and as such, the claim will once again be considered on the merits, without regard to whether new and material evidence has been submitted.  See 38 C.F.R. § 3.156.

Following the October 2009 Board decision, which denied the appellant's claim, she appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in March 2014 which vacated the Board's October 2009 decision and remanded the issue for further development and adjudication.  It was noted that a remand was warranted for three reasons.
 
First, the Board committed legal error in denying the claim based on the fact that the appellant's remarriage took place prior to January 1, 2004.  The Court pointed out that the Veterans Benefits Act of 2003 (Act) does not preclude DIC benefits if the remarriage occurred prior to enactment.   As noted below, the appellant's claim is still precluded by 38 C.F.R. § 3.55(a)(10).

Second, the Court found that the Board erred by denying the DIC claim based, in part, on the fact that such was a claim for original entitlement, as opposed to a reinstatement of DIC benefits.  It was noted that statutory provisions contemplate the right to DIC benefits for surviving spouses who, for whatever reason, never applied for DIC benefits upon the death of their veteran spouse, but who remarried before the effective date of the Act, and thereby lost eligibility for benefits.

Third, the Court concluded that a remand was warranted for the Board to address the appellant's contention that equitable tolling should apply to the statutory deadline of December 16, 2004, for the filing of her application for DIC benefits due to a diagnosis of dementia.  The Court admitted that the issue of equitable tolling was not before the Board at the time of the prior denial, thereby remanding the matter for the Board to address in the first instance.  Specifically, the Board was asked to discuss whether the time limitation of § 101(e) of the Act, which is controlling but not codified, is properly-characterized as a jurisdictional or non-jurisdictional proscription, and whether such principle bars an extension of the deadline.  Also noted was the fact that the appellant contends that, due to her advanced age and treatment for dementia, she was unaware of the December 16, 2004, deadline to file her claim for DIC benefits.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The appellant has not previously been in receipt of VA DIC benefit and is currently married. 

2.  A surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC only if the application for such benefits was received by VA before December 16, 2004.  

3.  The appellant was over 57 years of age at the time of remarriage and the appellant's remarriage after the Veteran's death took place prior to January 1, 2004, but her application on appeal was received after December 16, 2004.

4.  The appellant has failed to demonstrate that her failure to file for DIC benefits in a timely manner was the direct result of a mental illness that rendered her incapable of rational thought or deliberate decision making, incapable of handling her own affairs, or incapable of functioning in society.


CONCLUSION OF LAW

The appellant is not recognized as the surviving spouse of the Veteran for DIC purposes.  38 U.S.C.A. § 103 (West 2014); 38 C.F.R. § 3.50-3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA). See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002) provides, among other things, for notice and assistance to VA claimants under certain circumstances.  In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In this case, the appellant was issued a March 2007 notification letter which provided notice regarding the merits of the underlying claim -- entitlement to DIC benefits.  Although the letter noted that additional information is required with regard to her previous marriages, it did not provide specific information regarding the evidence needed to deem that she is the surviving spouse for DIC benefits.  The appellant, however, has cited to the regulation she believes applies to her appeal. She has acknowledged that the RO's decision is correct, but asserted that VA failed by not informing her of the filing deadlines contained in this regulation.  That is, she contends that VA failed in notifying her of the amendment of 38 C.F.R. § 3.55 in a timely fashion. 

After review of these statements, the Board can find no prejudice in adjudication of this appeal without remanding for additional notification.  The appellant has demonstrated actual knowledge of the regulation.  Further, in the October 2007 statement of the case, she was provided a copy of 38 C.F.R. § 3.50, which provides definitions of spouse and surviving spouse, and 38 C.F.R. § 3.55, regarding reinstatement of benefits eligibility based upon terminated marital relationships.  Thus, the Board finds that the appellant had actual knowledge of the evidence that is needed in this appeal, and, further, was provided documents that would provide a reasonable person knowledge of what is needed to be shown.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Regarding the assertion that VA failed to notify her of the regulation change, the Board notes that it can find no duty to notify a claimant of a regulation change prior to the date of the application.  Further, in this case, the amendment to 38 C.F.R. 
§ 3.55 in question was accomplished by a final rule published at 71 Federal Register 29084, on May 19, 2006.  Thus, the change occurred after the dates noted in 
38 C.F.R. § 3.55.  As such, the application would have been untimely even if the appellant had submitted her claim on the date the regulation became effective.   

The Board also finds that all necessary assistance has been provided to the appellant.  The appellant has submitted evidence to include a copy of a May 1976 marriage certificate to the Veteran.  On undisputed facts, however, this claim is denied as a matter of law, based on the date of the application on appeal and the date of the appellant's marriage to her current spouse.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board is aware that the May 1976 marriage certificate is in a language other than English.  However, as this appeal is denied because of the appellant's current marriage, the Board finds that this certificate does not need to be translated prior to adjudication of this appeal, as accepting the certificate as true, does not affect the denial of this claim.  Moreover, there was no mention of any need to translate the document in the memorandum decision.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 



Recognition as a Surviving Spouse for DIC Benefits

The appellant asserts that her first marriage to the Veteran ended in divorce, but that she remarried the Veteran in May 1976 and remained married to his death.  The Veteran died in August 1999. 

She is currently married, having gotten remarried in September 2001.  She reported this current marriage in her February 2007 claim for DIC benefits.  In her April 2008 substantive appeal (VA Form 9), she explained that while she had remarried, she was over 57 at the time of this remarriage, and therefore she believed that she fit the exception provided under 38 C.F.R. § 3.55(a)(10) for certain remarriages.  She has admitted that the current application on appeal did not meet the filing deadlines, arguing that VA failed to inform her of these deadlines.  

When she appealed the Board's October 2009 denial to the Court, she instead claimed that her advanced age and treatment for dementia caused her to miss this deadline.

The appellant had filed previous applications for DIC, but the denials of these applications have become final.  See 38 U.S.C.A. § 7105.  The current application on appeal was filed in February 2007.  This fact is not in dispute.

This appeal is dependent of the provisions of when an appellant can receive DIC benefits, although remarried.  As this appeal is denied as a matter of law, taking the appellant's statements as true, it is unnecessary to outline the evidentiary requirements applicable to this case, such as ways in which to prove marriages and divorces.  See 38 C.F.R. §§ 3.205, 3.206, 3.215. 

38 C.F.R. § 3.50 provides that a "surviving spouse," as applicable to this appeal, means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; or (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 

Importantly, 38 C.F.R. § 3.55 provides, in certain circumstances, reinstatement of benefits eligibility based upon terminated marital relationships.  The appellant has asserted that 38 C.F.R. § 3.55(a)(10) applies to this appeal.  38 C.F.R. § 3.55(a)(10) provides, in pertinent part, that, on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC.  A surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC, but only if the application for such benefits was received by VA before December 16, 2004.  The final rule adding 
38 C.F.R. § 3.55(a)(10) was published in 71 Federal Register 29084, dated May 19, 2006. 

Based on the facts of this case, the Board denied the appellant's claim in October 2009, finding that the appellant acknowledged that she was married in September 2001 after the Veteran's death (and after the age of 57), but that her application for DIC benefits was filed in February 2007 (years after the requisite filing deadline), a fact which the appellant did not dispute.  

Her contention regarding VA's duty to notify her of the amendment to 38 C.F.R. § 3.55 is found to be unpersuasive.  Alleged ignorance cannot be used as an excuse for failure to follow a promulgated regulation; persons dealing with the United States Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  Based on undisputed facts, as the appellant's remarriage after the Veteran's death took place prior to January 1, 2004 and the application on appeal was received after December 16, 2004, the claim was denied by the Board in October 2009 as a matter of law.  See Sabonis, supra.

As noted above, the Court issued a March 2014 Memorandum Decision following the appellant's appeal to that body.  The Court proceeded to vacate the Board's October 2009 decision based on three factors.  The first, that legal error was committed in denying the appellant's claim based on the fact that her remarriage took place prior to January 1, 2004, is easily remedied.  As noted above, such a remarriage would have certainly qualified under the exemption in 38 C.F.R. 
§ 3.55(a)(10) had the application for such benefits been received by VA before December 16, 2004.  Here, however, the appellant's claim was received by VA in February 2007, more than two years following the filing deadline.  As such, it is because her application was untimely, and not because the appellant's remarriage took place after January 1, 2004, that her application must be denied.

Second, the Court found that the Board erred in denying the appellant's DIC claim based in part on the fact that it was a claim for original entitlement, and not one for reinstatement of DIC benefits.  It was noted that applicable statutory provisions contemplate the right to DIC benefits to those surviving spouses who, for whatever reason, never applied for DIC benefits upon the death of their veteran spouse but remarried before the effective date of the Veterans Benefits Act of 2003, and thereby lost eligibility for DIC benefits.  The Board concedes this point, and regrets any earlier misstatement, but ultimately, such concession has no bearing upon the outcome of this case.

Finally, and most importantly, the Court found that the Board should: discuss the interpretation of the Secretary of the Department of Veterans Affairs (Secretary) as to whether the filing deadline discussed above is properly characterized as jurisdictional or non-jurisdictional and whether it bars an extension based on equitable tolling principles due to the appellant's contention that old age and/or dementia caused her to miss the appropriate filing deadline.

As to the Secretary's interpretation of the regulations discussed within the context of this appeal, the Board points out that Footnote 5 in the case of Hudgens v. Gibson, 26 Vet. App 558 (2014), clearly states that the Board is not the body tasked with interpreting regulations on the Secretary's behalf (emphasis in original).  Rather, Congress was unequivocally clear that the Board is to be bound by "regulations by the Department, instructions of the Secretary, and the precedential opinions of the chief legal officer of the Department."  See 38 U.S.C. § 7104(c); see also 38 C.F.R. § 20.1303.  Stated otherwise, the Secretary is tasked with establishing VA policy; the Board is tasked with following such established policy.  

As to the question of whether the time limitation imposed by 38 C.F.R. 
§ 3.55(a)(10), derived from § 101(e) of the Veterans Benefits Act of 2003, is a jurisdictional or non-jurisdictional proscription, the Board finds that it does, in fact, have jurisdiction to decide this matter (to include whether the principle of equitable tolling should be applied to the instant case).  As noted by the Court in Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006), the request for appellate review by the Board is initiated by filing a notice of disagreement (NOD) and is completed by filing a substantive appeal.  See 38 U.S.C.A. § 7105(a).  Once a claim is properly appealed to the Board, the Board is vested with the jurisdiction to review all questions in a matter which under 38 U.S.C.A. § 511 is subject to a decision of the Sectretary.  Id. at 331. 

Here, the appellant's claim was denied by the RO in June 2007, and she filed an NOD that same month.  After an October 2007 statement of the case (SOC) continued the denial, she filed a formal or substantive appeal in April 2008.  As the regulation in question is directly pertinent to the issue on appeal, such proscription is jurisdictional in nature, and the Board may exercise its discretion in the consideration of equitable tolling principles.

To that end, the application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision. 

The Board notes that the Court held in Barrett v. Principi, 363 F.3d 1316 (2004), that mental illness can justify equitable tolling under some circumstances.  Specifically, the Court found that to obtain the benefit of equitable tolling, an appellant must show that the failure to file was the direct result of a mental illness that rendered the appellant incapable of rational thought or deliberate decision making, or incapable of handling the appellant's own affairs or unable to function in society.  Importantly, a medical diagnosis alone, or vague assertions of mental problems will not suffice.  See id.  

Here, there is no evidence of record to support the appellant's contention that she has a mental illness of such severity as to justify equitable tolling in this matter.  She has not demonstrated that she failed to file for DIC benefits in a timely manner due to such illness.  In fact, prior to her appeal to the Court, she maintained that she was completely unaware that such requirements even existed, stating that if VA had notified her, she would not have missed the filing deadline.  See Statement, September 10, 2008.  This is a decidedly different argument than that posed to the Court, in that there is no evidence that she had knowledge of this deadline, so as to later forget to file.  Moreover, it is clear from the cogency of this argument that the appellant was not incapable of rational throught or deliberate decision making, incapable of handling her affairs, or unable to function in society.  See Claiborne v. Nicholson, 19 Vet. App. 181, 185 (2005).  The appellant has also consistently submitted arguments to VA (including separate submissions in January, April, June, August, and September 2008), suggesting that she is not incapable of filing a claim with VA. 

Next, she has not submitted any evidence that she suffers from, or receives treatment for, a mental disorder of any kind.  The memorandum decision notes complaints from the appellant that she is 82 years of age and that "[d]uring the periods of my appeal process, I was being treated for dementia," and that her condition had an effect on her ability to meet deadlines "when filing claims."  She also stated: "I have been devastated by my physical and mental condition which was the main reason for failing to meet the mandate for filing claims within the time frames."  Finally, she noted that her health "ha[d] been very poor[] since 2001" and that she had undergone more than six surgeries.  

Though the Board concedes that the appellant is of advanced age, this is simply not sufficient to demonstrate the mental incapacity to file an application for DIC benefits in a timely manner.  The evidence of record simply does not support the conclusion that any such illness was directly responsible for her failure to meet the 2004 deadline, which she has admitted she was ignorant of, or that such illness rendered the appellant incapable of rational thought, deliberate decision making, or societal functioning.  Of note, the appellant was invited to submit additional evidence or argument by the memorandum decision, but she has not submitted any since its issuance.  

While the Board is extremely sympathetic to the fact that the appellant quite likely experienced a number of health issues over the preceding decade, the fact remains that she has very capably prosecuted this appeal, including filing a notice of disagreement and a substantive appeal, and advancing arguments in support of her claim.  Only when her cogent arguments failed did she then backtrack and allege mental incapacity.  There has not been any assertion that her health has dramatically improved since 2004, and therefore her ability to prosecute a claim now would support, in the absence of evidence to the contrary, the conclusion that she could have successfully prosecuted a claim within the time allowed by regulations.  

As noted, the standard for equitable tolling is significant.  It requires more than just the presence of health ailments.  Rather, it requires significant impairment to be caused by such ailments.  Here, that has not been shown.  As such, the requirements for equitable tolling that were laid out in Barrett have not been met, and thus equitable tolling is not proper in this instance.

In summation, the facts of this case are not in dispute.  The appellant was over 57 years of age at the time of remarriage; the appellant's remarriage after the Veteran's death took place prior to January 1, 2004, and the application on appeal was received after December 16, 2004.  It has further been determined that such a deadline is a jurisdictional proscription, and that the principle of equitable tolling based upon mental incapacity is not proper in this case.  As such, the appellant's application for DIC benefits must be denied based on her lack of recognition as the surviving spouse of the veteran.

In conclusion, the Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 



ORDER

Recognition of the appellant as the surviving spouse of the Veteran for DIC purposes is denied.


____________________________________________
MATTHEW W. BLACKWELDER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


